1 Reported in 204 N.W. 330.
This is an action to restrain defendant from interfering with the operation and management of a farm and the personal property thereon. Defendant claimed that he was the owner and that plaintiff was his mortgagee. The court found adversely to defendant, who has now appealed from an order denying his motion for a new trial.
Defendant claims the relation of a mortgagor and mortgagee exists between plaintiff and himself in the sum of about $87,309. The facts are lengthy and we see no advantage in giving them in detail. We have carefully examined the record and are of the opinion that the conclusion of the trial court is correct. The evidence contains very little that has any tendency to show that the parties intended to create a mortgage, but speaks strongly to the contrary. The case involves the determination of a question of fact.
Affirmed.
 *Page 1